Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/19/2019 was considered by the examiner. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig 1 label 2, and Fig 2 labels 1 and 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Specification
The disclosure is objected to because of the following informalities:
In page 4 the second complete § line 2 says “the detection electrode is a sensor of a sensing a charge”, but the author likely means “the detection electrode is a charge sensor”.  
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by English-machine translation of Qi (Document ID CN 106091910). 

	Regarding claim 1, Qi teaches (Figs. 1, 2, 7, 17) a device for detecting a film thickness (1 common unit), comprising: a common electrode (11 common electrode), a detection electrode (211 detection electrode), a common electrode voltage generating circuit (13 signal input part), and a detection electrode signal processing circuit (23 signal processing unit, Specification “invention contents” § 5); the common electrode 
a first common surface of the common electrode is opposite to a first detection surface of the detection electrode (Fig. 1-the first substrate 10 of the common electrode 11 is opposite the second substrate 20 of the sensor chip 21 which contains the detection electrode 211); 
a detection channel for a film to be detected is formed between the first common surface and the first detection surface (Fig. 1 and Specification “invention contents” § 2-the common unit and the interval between each said sensor chip film to be tested is formed between transmission channels); 
wherein, the common electrode voltage generating circuit is configured to generate a voltage on the common electrode (Fig 1- signal input part 13 is connected to the common electrode 11), as to induce an effective signal voltage on the detection electrode (under “Specific executing examples” § 6- charge is induced on the detection electrode); 
the detection electrode signal processing circuit comprises: a reset voltage time sequence control circuit (Fig. 4 and “Specific executing examples” § 11-Shift register circuit receives the starting signal, controlling opening and closing of the switch circuit, so as to control the opening and closing of the detection electrode), a time sequence control circuit for transferring the effective signal voltage on the detection electrode (Fig. 3 and “Specific executing examples” § 12- the sensing electric signal of the detection electrode is orderly by the control electrode to an external output) and a differential amplifier (“Specific executing examples” § 21- the digital signal after correction by the first correction circuit is divided into two circuits to output, one path conveying to the delay in the differential amplification circuit for performing differential amplification processing to the digital signal, one conveying to the register in the delay buffer); wherein, the reset voltage time sequence control circuit is configured to control the detection electrode to reset a voltage (Figs. 3 and 4- the signals SI, CLK, SI set the voltage on the detection electrodes 211 to high or low); the time sequence control circuit for transferring the effective signal voltage on the detection electrode is configured to transfer the effective signal voltage on the detection electrode (Specifications “invention content” § 2- a signal processing unit and each of the sensor chip is electrically connected to the electrical signal output of each the sensor chip for processing and output.); and the differential amplifier is configured to, after performing differential amplification on the reset voltage and the effective signal voltage on the detection electrode, output an effective signal used for detecting the film to be detected (Specifications “invention content” § 2- a signal processing unit and each of the sensor chip is electrically connected to the electrical signal output of each the sensor chip for processing and output.).
	Regarding claim 2, Qi teaches (Fig. 4) the device as claimed in claim 1, further comprising: a common electrode voltage time sequence control circuit (CLK); wherein the common electrode voltage time sequence control circuit is configured to generate a control signal (SI); the control signal is used for controlling a voltage amplitude and a voltage width, which are applied to the common electrode by the common electrode voltage generating circuit, to adapt to a detection of a predetermined signal (Figs. 6 a signal input part 13 is connected to the common electrode 11).  
	Regarding claim 3, Qi teaches (Figs 3 and 4) the device as claimed in claim 1, wherein the detection electrode signal processing circuit further comprises: a time sequence control circuit for transferring the reset voltage on the detection electrode, configured to, after the detection electrode resets the voltage, transfer the reset voltage on the detection electrode (Specifications “invention content” § 7- delay differential amplifying circuit for amplifying the digital signal after correction to the difference and outputs the delayed digital signal.).
	Regarding claim 4, Qi teaches (Specifications “invention content” § 7) the device as claimed in claim 1, wherein the detection electrode signal processing circuit further comprises: a shifting time sequence control circuit, configured to transmit the reset voltage and the effective signal voltage on the 17PN95909_HLGDdetection electrode to two input ends of the differential amplifier (Specifications “invention content” § 7- delay differential amplifying circuit for amplifying the digital signal after correction to the difference and outputs the delayed digital signal.).  
	Regarding claim 5, Qi teaches (Fig. 7) the device as claimed in claim 1, further comprising: a common electrode substrate and a detection electrode substrate (10 and 20); wherein, the common electrode (11) is set on a first surface of the common electrode substrate, the first surface of the common electrode substrate is vertical to the first direction, and the common electrode voltage generating circuit (13- a signal input part) is set on a second surface of the common electrode substrate; the detection electrode substrate and the common electrode substrate are set at interval in the first direction (Fig. 7); a first surface of the detection electrode substrate faces the first surface of the common electrode substrate, and is parallel to the first surface of the common electrode substrate (10); the detection electrode (21- contains 211 the detection electrode) is set on the first surface of the detection electrode substrate, and the detection electrode signal processing circuit (23) is set on a second surface of the detection electrode substrate (20).
	Regarding claim 6, Qi teaches (Specifications “invention content” § 12, Fig. 7) the device as claimed in claim 5, further comprising: a common electrode frame (14) and a detection electrode frame (24), wherein the common electrode substrate (10) is set on the common electrode frame, the detection electrode frame and the common electrode frame are set at interval in the first direction, and the detection electrode substrate (20) is set on the detection electrode frame (24).
	Regarding claim 7, Qi teaches (Fig. 7) the device as claimed in claim 1, further comprising: a common electrode protection layer (12) and a detection electrode protection layer (22), wherein the common electrode protection layer is set on a surface of the common electrode (11), and the detection electrode protection layer is set on a surface of the detection electrode (21 sensor chip contains the detection electrode).
	
Regarding claim 9, Qi teaches (Figs. 2 and 5) the device as claimed in claim 1, wherein there are multiple detection electrodes (Fig. 2-multiple electrodes 211); the multiple detection electrodes (Fig. 3-211) are set at intervals along a second direction, wherein the second direction is vertical to a moving direction of the film to be detected, and is vertical to the first direction (Abstract-sensor chips (21) comprises at least one row of multiple detection electrodes (211) arranged along a second direction; the second direction is perpendicular to a moving direction of the to-be-tested film.)
Regarding claim 10, Qi teaches (Figs. 2, 5) the device as claimed in claim 9, wherein the detection electrode is an electrode chip, or the detection electrode is a sensor of sensing a charge (Specifications “Specific executing examples” §4-the detecting unit comprises at least one sensor chip 21).
Regarding claim 11, Qi teaches (Fig. 1) a method for detecting a film thickness, comprising:  18PN95909_HLGDgenerating, by a common electrode voltage generating circuit (13), a voltage on a common electrode (Fig. 7-11), as to induce an effective signal voltage on a detection electrode (Fig. 2-211), wherein the common electrode and the detection electrode are set oppositely and at interval in a first direction (Fig. 1-11 and 2-211), a first common surface of the common electrode is opposite to a first detection surface of the detection electrode, and a detection channel (Fig. 1-between 11 and 21) for a film to be detected is formed between the first common surface and the first detection surface; controlling, by a reset voltage time sequence control circuit in a detection electrode signal processing circuit, the detection electrode to reset a voltage; transferring, by a time sequence control circuit (shift register circuit) for transferring the effective signal voltage on the detection electrode in the detection electrode signal processing circuit (Fig. 1-23 and Fig.6), an effective signal voltage on the detection electrode; outputting, by a differential amplifier in the detection electrode signal processing circuit, an effective signal used for detecting a film to be detected after performing differential amplification on the reset voltage and the effective signal voltage on the detection electrode (Fig. 4-SIG).
Regarding claim 12, Qi teaches (Figs. 3 and 4) a method as claimed in claim 11, wherein in a situation where there are multiple detection electrodes (211), when the reset voltage on each detection electrode is transmitted on a falling edge of a time sequence for transferring the reset voltage on the detection electrode, controlling, by the reset voltage time sequence control circuit, the reset voltage to reset each detection electrode (Specifications “invention content” §8-a shift register will alternately put a high and then a low voltage on its output and the low voltage corresponds to a reset voltage in the instant application); when the effective signal voltage on each detection electrode is transmitted on the falling edge of a time sequence for transferring the effective signal voltage on the detection electrode, controlling, according to a control signal of a common electrode voltage time sequence control circuit, the common electrode voltage generating circuit (Fig. 1-13) to apply a voltage to the common electrode (Figs. 1-11).

Regarding claims 13 through 19, Qi teaches (Figs 2 and 5) the device as claimed in claim 2, wherein there are multiple detection electrodes(Fig. 2-211); the multiple detection electrodes are set at intervals along a second direction, wherein the second direction is vertical to a moving direction of the film to be detected, and is vertical to the first direction (Abstract-sensor chips (21) comprises at least one row of multiple detection electrodes (211) arranged along a second direction; the second direction is perpendicular to a moving direction of the to-be-tested film). 
Regarding claim 20, Qi teaches (Specifications § [0028] & Figs. 2, 5) the device as claimed in claim 13, wherein the detection electrode is an electrode chip, or the detection electrode is a sensor of sensing a charge (Fig. 2-sensor chip 21 contains the detection electrode 211).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi in view of Gustafson (US 20170018364 A1). 
Regarding claim 8, Qi teaches (Fig. 7) the device as claimed in claim 7.  
Qi does not teach a common electrode conduction film and a detection electrode conduction film, wherein the common electrode conduction film is set between the common electrode and the common electrode protection layer, and the detection electrode conduction film is set between the detection electrode and the detection electrode protection layer.  
Gustafson teaches a common electrode conduction film (Fig. 4 “Conductive Layer”) and a detection electrode conduction film (Fig. 4 “Conductive Layer”), wherein the common electrode conduction film is set between the common electrode (Fig. 3 “Termination A”) and the common electrode protection layer (Fig. 4 “Dielectric Layer”), and the detection electrode conduction film is set between the detection electrode (Fig. 3 “Termination B”) and the detection electrode protection layer (Fig. 4 “Dielectric Layer”).  
Therefore, it would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Qi to include at least a common electrode conduction film and a detection electrode conduction film between the respective electrodes and their protection layers as taught by Gustafson in order to improve the charge induction intensity.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jiang et al. (CN-106441067 A) teaches a thickness detection device and method which solves the problem of low accuracy of thickness in related technology (Figs. 10 and 11).  
Sugai et al. (U.S. patent 10,407,263 B2) teaches a capacitor sensor detecting the presence of paper in a printer by the presence of that paper changing the strength of the electric potential induced by a common electrode on a detection electrode (by a change of the capacitance) (Figs. 4, 19, and 20)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178.  The examiner can normally be reached on Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 4194                                                                                                                                                                                             
/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868